DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/08/2022, as directed by the Non-Final Rejection on 11/09/2021. Claims 1, 3, 6, 14, 18-20, 27-28, 37, 40 and 47-48 are amended. Claim 61 is new. Claims 1, 3-4, 6-8, 10, 14, 18-20, 22-23, 25, 27-29, 37, 39-40, 45, 47-48, 53-54, 56 and 61 are pending in the instant application. The previous objections are withdrawn as necessitated by amendment. The rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendments. The rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10, 14, 18-20, 22-23, 25, 27-29, 37, 39-40, 45, 47-48, 53-54, 56 and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 3, 7-8, 18-19, 20, 22-23, 25 and 28 are objected to because of the following informalities:
Regarding claim 3, the limitation “airflow at patient interface” in line 3 should read “airflow at a patient interface” which is referred to later in the claim. The limitation “at patient interface” in line 6 should read “at the patient interface”.
Similarly, the limitations “the patient interface” in claims 7 and 8, should read “the patient interface”.
Similarly, the limitations “at patient interface” in lines 3 and 6 of claim 18, should read “at the patient interface”.
Similarly, the limitations “at patient interface” in lines 2-3 and 5 of claim 28, should read “at the patient interface”.
Regarding claim 19, the limitation “through a first opening” in line 8 and “through a second opening” in line 13-14 should read “through a first opening of the at least two openings” and “through a second opening of the at least two openings”, respectively, to clarify the first and second openings as referring back to, and further defining, the previously defined “at least two openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, the claimed features do not appear to be supported by the specification as originally filed. In particular, the recitation of the rotary valve comprising a disc having at least two openings as defined in claim 1 is further limited in claim 14 to be a linear motion valve, which is not supported. A rotary valve comprising a disc having at least two openings are discussed in an embodiment of the primary valve (see Figs. 2-4 and Page 4 lines 3-22 and Page 12 lines 3-24 of Applicant’s Specification for example) and a linear motion valve is discussed in a separate embodiment (see Fig. 5 and Pages 4-5 lines 23-4, Page 7 lines 3-8 and Page 17-19 lines 3-9 of Applicant’s Specification). However, there is no discussion of a rotary disc valve that is further a linear motion valve that performs the recited functions and the two embodiments are vastly different from one another in structure to produce the oscillation of the respiratory airflow. See MPEP 2163.06 (I) regarding introduction of new matter into the claims.
Claim 18 is rejected as being dependent on claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 10, 6-8, 14, 18, 37 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “first fluid connection on the rotary valve... a second fluid connection on the rotary valve” renders the claim indefinite. It is unclear what the fluid connections are referring to with regards to the rotary valve, if the fluid connections are referring to the at least two openings, if the fluid connections are referring to additional openings somehow formed in the rotary valve, or a fluid connection state/orientation of the rotary valve. It appears that Applicant is intending to refer to the openings formed in the rotary disc as forming the fluid connections, as there are a maximum of three openings shown on the rotary valve disk itself, and as such does not show additional two fluid connection points on the rotary valve. Furthermore, in new claim 61 the first and second fluid connections are claimed to have different shapes, which the holes in the rotary valve are shown to have (see Figs. 3-4 of Applicant’s Specification), and thus it appears applicant truly intends for the first and second fluid connections to refer to the at least two openings. Applicant is advised to amend the claim to clarify what the first and second fluid connections refer to ‘on’ the rotary valve. For examination purposes, the claim limitation will be interpreted as the fluid connections referring to the at least two openings of the disc of the rotary valve.
Regarding claim 6, the limitation “wherein the rotary valve comprises at least two or more openings of equal or varying sizes” which renders the claim indefinite. It is unclear whether Applicant is intending to refer to the “at least two openings” as already defined in claim 1, or is intending to refer to an additional set of openings in the rotary valve. It appears that Applicant intends to refer to the at least two openings previously defined in claim 1, as the drawings do not depict more than one set of openings the rotary valve (see Figs. 3, where a maximum of three holes are shown, and thus only a single set). For claim examination purposes, the claim limitation will be interpreted as referring to the same set of openings as defined in claim 1.
Similar arguments can be made for claim 37.
Regarding claim 14, the limitation “wherein the rotary valve is a linear motion valve” renders the claim indefinite. It is unclear how the rotary disc valve as defined in claim 1 can further be a linear motion valve, which appears to be of a different type of valve altogether. It appears that the limitation is combining differing embodiments of the primary valve (see Figs. 3 and 5 and Page 12 lines 3-42 and Page 17 lines 3-27 of Applicant’s Specification) which have drastically differing structures from one another to achieve the oscillatory pressures provided, and as such it is unclear how the differing valve embodiments may be combined to be both a rotary disc valve and further a linear motion valve. Applicant is advised to amend the claim to clarify how the differing valve embodiments are combined, or to amend the claims to separately define the valve as being either a rotary disk valve or a linear motion valve, as opposed to being both types at once.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10, 19-20, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (U.S Publication No. 2018/0085541 A1).
Regarding claim 1, Ye discloses a respiratory system comprising: 
a patient interface unit (patient interface 22, see Fig. 1) configured to permit either a negative pressure airflow or a positive pressure airflow to a patient (see Paragraph 0030, the patient interface may deliver either a negative pressure airflow or a positive pressure airflow to the patient based on the valve orientation); 
a negative pressure generating source for generating negative pressure airflow that flows through the patient interface unit (see Paragraph 0138, inlet 90 of blower 86 may deliver negative pressure/suction through the valve 88 to the conduit 100; also see Paragraph 0136, conduit 100 couples the valve to the patient interface); 
a positive pressure generating source for generating positive pressure airflow that flows through the patient interface unit (see Paragraph 0138, outlet 92 of blower 86 may deliver positive pressure through the valve 88 to the conduit 100; also see Paragraph 0136, conduit 100 couples the valve to the patient interface); and 
a rotary valve comprising a disc having at least two openings (valve 88 with rotatable plate/disk 122, see Fig. 7 and Paragraph 0141, rotatable plate 122 has 4 holes 136a/b/c/d and a fifth hole 136a), the rotary valve fluidly connected to said pressure generating sources (see Paragraphs 0151-0152 and Figs. 8-9, plate 122 of the valve may be rotated to fluidly connected to the pressure generating sources); 
a first fluid connection on the rotary valve for selectively blocking and/or unblocking airflow from the positive pressure generating source (holes 136d and/or 136b of plate 122, see Paragraph 0151; also see Figs. 8-9, where the holes block and unblock the positive pressure); and 
a second fluid connection on the rotary valve for selectively blocking airflow from the negative pressure generating source (hole 136c and/or 136a of plate 122, see Paragraph 0152; also see Figs. 8-9, where the holes block and unblock the negative pressure flow).
Regarding claim 3, the device of Ye discloses the device of claim 1.
Ye further discloses wherein said rotary valve at a first position, is configured to block negative pressurized airflow at patient interface and allows the positive pressurized airflow to enter the patient interface (the position of Fig. 8; also see Paragraph 0151, negative pressure at the patient interface is blocked while positive pressure is allowed to the patient interface through opening 180; also see Fig. 10), 
said rotary valve at a second position, configured to block the positive pressurized airflow at patient interface and allows the negative pressurized airflow to enter the patient interface (the position of Fig. 9; also see Paragraph 0152, positive pressure at the patient interface is blocked while negative pressure is allowed to the patient interface through opening 180; also see Fig. 13), 
said rotary valve at a third position, with a variable displacement from said third position configured to impart oscillations on top of positive pressure airflow (see Fig. 12 and Paragraph 0154, the rotatable plate 122 may be rotated in direction 204 to deliver less pressure and then back in direction 206 to deliver to maximum; also see the graphs below, where the magnitude of positive pressure goes from a maximum to a local minimum and back to the maximum, and oscillates multiple times), 
said rotary valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations on top of negative pressure airflow (see Fig. 15 and Paragraph 0159, the rotatable plate 122 may be rotated in direction 206 to deliver less pressure and then back in direction 204 to deliver the maximum; also see the graphs below, where the magnitude of negative pressure goes from a maximum to a local minimum and back to the maximum, and oscillates multiple times).
Regarding claim 4, the device of Ye discloses the device of claim 1.
Ye further discloses wherein said pressure generating sources are connected to the patient interface unit by a tube (see Fig. 8/9, the pressure generating sources are connected to the patient interface through tube 178a; also see Fig. 1, where the patient interface is connected with tube/hose 20).
Regarding claim 6, the device of Ye discloses the device of claim 1.
Ye further discloses wherein the rotary first valve comprises at least two or more openings of equal sizes (see Fig. 7, rotatable plate 122 has 4 holes 136a/b/c/d; also see Paragraph 0143, where they are said to all have the same equal sizes to the holes 128a-d).
Regarding claim 7, the device of Ye discloses the device of claim 6.
Ye further discloses wherein the positive pressure generating source overlaps with either of said openings to allow positive air flow at the patient interface (see Fig. 8, 10 and Paragraph 0151).
Regarding claim 8, the device of Ye discloses the device of claim 6.
Ye further discloses wherein the negative pressure generating source overlaps with either of said openings to allow negative air flow at the patient interface (see Fig. 9 and 13 and Paragraph 0152).
Regarding claim 10, the device of Ye discloses the device of claim 1.
Ye further discloses a control unit to control operation of said system (see Fig. 9 and 13 and Paragraph 0132, control circuity 76 including microprocessor and memory are included in the system; also see Paragraph 0028 and Claim 30, where the control circuitry operates the valve to change the delivered pressure/oscillations).
Regarding claim 19, Ye discloses a method of performing a mechanical inexsufflation therapy comprising: 
generating positive pressure airflow/insufflation from a positive pressure generating source to a patient's interface/lung through a rotary valve comprising a disc having at least two openings (see Paragraph 0151 and Figs. 8-9, positive pressure generating source at outlet 92 of blower 86 delivers positive pressure through rotary plate 122, which is a disc having at least two openings 136a-d), wherein a first position of the rotary valve selectively prevents negative pressurized airflow at the patient's interface/lung, and allows the positive pressure airflow to enter the patient's interface/lung through a first opening (the position of Fig. 8; also see Paragraph 0151, negative pressure at the patient interface is blocked while positive pressure is allowed to the patient interface through first opening 130d in the stationary plate 114; also see Fig. 10); 
generating a negative pressure airflow/exsufflation by using a negative pressure generating source along the patient's interface/lung by using said rotary valve's second position (see Paragraph 0151 and Figs. 8-9, negative pressure generating source at inlet 90 of blower 86 delivers negative pressure through rotary plate 122, which is a second position of the valve as shown in Fig. 9), wherein the second position of the valve selectively prevents positive pressure airflow from entering the patient's interface/lung and allows the negative pressure airflow to enter the patient interface/lung through a second opening (the position of Fig. 9; also see Paragraph 0152, positive pressure at the patient interface is blocked while negative pressure is allowed to the patient interface through second opening 130c in the stationary plate 114; also see Fig. 13); 
generating oscillation, either during insufflation by oscillating positive airflow or during exsufflation by oscillating negative airflow, by back and forth switching of the rotary valve from a third position to a fourth position (see Fig. 11-12 and Paragraph 0154, during insufflation the valve may be switched from a third position in Fig. 11 to a fourth position in Fig. 12 back and forth to generate oscillatory flow; also see Fig. 14-15, conversely, during exsufflation the valve may be switched from a third position in Fig. 14 to a fourth position in Fig. 12 to generate oscillatory flow).
Regarding claim 20, Ye discloses the method of claim 19.
Ye further discloses wherein switching the rotary valve from first position to second position or second position to first position is based on pre-determined time or pressure or volume parameters (see Paragraph 0028-0029, the valve may be moved to apply positive flow following an inspiratory trigger for a preset amount of time before switching to the other configuration for negative pressure; also see Paragraph 0251, the insufflation/exsufflation pressure thresholds or timings may be preset and selected).
Regarding claim 22, Ye discloses the method of claim 19.
Ye further discloses wherein the positive pressurized flow ranges from 1 to 100 cmH2O as per the set parameters (see Paragraph 0181, the preset positive insufflation pressure may be 20 cmH2O or may be programed with a maximum of 60 cmH2O).
Regarding claim 23, Ye discloses the method of claim 19.
Ye further discloses wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters (see Paragraph 0181, the preset negative exsufflation pressure may be -20 cmH2O or may be programed with a maximum of -60 cmH2O).
Regarding claim 25, Ye discloses the method of claim 19.
Ye further discloses wherein generating pressurized airflows at the patient interface comprises a defined sequence: positive pressure airflow, followed by positive pressured airflow of higher value, followed by negative pressure airflow (see Paragraph 0017 and Claim 28, a positive rest pressure may be delivered, less than the positive target pressure for insufflation, may be delivered after negative pressure and before the next positive target pressure is applied; Thus, the cycle includes moving from a positive rest pressure to the next higher positive target pressure, and then to the negative pressure; also see Figs. 10-15 where the waveforms are shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29, 37, 39-40, 45, 47-48, 53-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (U.S Publication No. 2018/0085541 A1) in view of Brand (U.S Publication No. 2017/0368410 A1).
Regarding claim 27, Ye discloses a respiratory system comprising: a patient interface unit (patient interface 22, see Fig. 1) configured to permit either a negative pressure airflow or a positive pressure airflow to a patient interface (see Paragraph 0030, the patient interface may deliver either a negative pressure airflow or a positive pressure airflow to the patient based on the valve orientation); 
a negative pressure generating source for generating negative pressure airflow that flows through the patient interface unit (see Paragraph 0138, inlet 90 of blower 86 may deliver negative pressure/suction through the valve 88 to the conduit 100; also see Paragraph 0136, conduit 100 couples the valve to the patient interface); 
a positive pressure generating source for generating positive pressure airflow that flows through the patient interface unit (see Paragraph 0138, outlet 92 of blower 86 may deliver positive pressure through the valve 88 to the conduit 100; also see Paragraph 0136, conduit 100 couples the valve to the patient interface); 
a rotary valve structure, comprising a disc having at least two openings (valve 88 with rotatable plate/disk 122, see Fig. 7 and Paragraph 0141, rotatable plate 122 has 4 holes 136a/b/c/d and a fifth hole 136a), fluidly connected to said pressure generating source airflow paths for selectively blocking and unblocking airflow from either of the said pressure generating sources (see Paragraphs 0151-0152 and Figs. 8-9, the disc openings are fluidly connected to the pressure generating source airflow paths and may be rotated to block or unblock negative or positive airflow).
Ye is silent regarding a second valve structure fluidly connected to a positive pressure airflow path and/or to a negative pressure airflow path to generate oscillations to said pressurized airflows.
Brand teaches a valve structure connected to the positive and negative airflow paths to generate additional oscillations to the pressurized airflow (see Paragraph 0021-0025; The loosener may impart low pressure oscillations while the valve 13 in the segmenter 12 may be rotated back and forth to produce high amplitude pressure oscillations; also see Fig. 2, where the valve is connected to both the positive and negative airflow paths).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ye to include a second valve in the positive and negative airflow paths and to generate additional oscillations on top of the airflow by switching of the second valve from one position to the other, such as that taught by Brand, in order to aid in expulsion of chest secretions such as mucus and to induce coughing in the patient (see Paragraph 0023).
Regarding claim 28, the modified device of Ye discloses the device of claim 27.
Ye further disclose wherein said rotary valve at a first position, blocks the negative pressure airflow at patient interface and allows the positive pressure airflow to enter the patient interface (the position of Fig. 8; also see Paragraph 0151, negative pressure at the patient interface is blocked while positive pressure is allowed to the patient interface through opening 180; also see Fig. 10); 
said rotary valve at a second position, blocks the positive pressure airflow at patient interface and allows the negative pressure airflow to enter the patient interface (the position of Fig. 9; also see Paragraph 0152, positive pressure at the patient interface is blocked while negative pressure is allowed to the patient interface through opening 180; also see Fig. 13); 
said rotary valve at a third position with a variable displacement from said third position can impart pressure oscillations during positive pressure airflow (see Fig. 12 and Paragraph 0154, the rotatable plate 122 may be rotated in direction 204 to deliver less pressure and then back in direction 206 to deliver to maximum; also see the graphs below, where the magnitude of positive pressure goes from a maximum to a local minimum and back to the maximum, and oscillates multiple times); 
said rotary valve at a fourth position with a variable displacement from said fourth position can impart pressure oscillations during negative pressure airflow (see Fig. 15 and Paragraph 0159, the rotatable plate 122 may be rotated in direction 206 to deliver less pressure and then back in direction 204 to deliver the maximum; also see the graphs below, where the magnitude of negative pressure goes from a maximum to a local minimum and back to the maximum, and oscillates multiple times). 
Brand further teaches said second valve at a first position (Fig. 2) with a variable displacement from said first position can impart pressure oscillations in either of pressurized airflow paths (see Paragraph 0024-0026, the loosener and valve may rotate and displace to induce oscillations in both the positive and negative pressure flow paths), depending on the location of the second valve (the valve of Brand could be placed in the channel of 178a of Ye where both positive and negative pressure flows pass through, so variable displacement/rotation may be possible to induce oscillation on top of the oscillation already provided by the rotary valve 88).
Regarding claim 29, the modified device of Ye discloses the device of claim 27.
Brand further teaches wherein said second valve structure, operationally can change its position from one location to the other, either inside the positive pressure path or inside the negative pressure path to generate oscillations on respective pressured airflows (see Paragraphs 0024-0026 and Figs. 2-3, the valve is positioned within both positive and negative pressure paths and may change its position to induce oscillations within the flow paths).
Regarding claim 37, the modified device of Ye discloses the device of claim 27.
Ye further discloses wherein the rotary first valve comprises at least two or more openings of equal sizes (see Fig. 7, rotatable plate 122 has 4 holes 136a/b/c/d; also see Paragraph 0143, where they are said to all have the same equal sizes to the holes 128a-d).
Regarding claim 39, the device of Ye discloses the device of claim 27.
Ye further discloses a control unit to control operation of said system (see Fig. 9 and 13 and Paragraph 0132, control circuity 76 including microprocessor and memory are included in the system; also see Paragraph 0028 and Claim 30, where the control circuitry operates the valve to change the delivered pressure/oscillations).
Regarding claim 40, the device of Ye discloses the device of claim 27.
Ye further discloses wherein the control system is configured to generate insufflation and exsufflation waveforms by only operating the said rotary first valve (see Paragraph 0028 and Claim 30, where the control circuitry operates the valve to deliver the pressure; also see waveform graphs of Figs. 10-15, where the insufflation/exsufflation waveforms are shown, which are generated by operation of the rotary valve).
Regarding claim 45, the device of Ye discloses the device of claim 27.
Ye further discloses wherein said pressure generating sources are connected to the patient interface unit by a tube (see Fig. 8/9, the pressure generating sources are connected to the patient interface through tube 178a; also see Fig. 1, where the patient interface is connected with tube/hose 20).
Regarding claim 47, Ye discloses a method of performing oscillation on top of mechanical inexsufflation therapy comprising: 
generating pressurized positive airflow/insufflation from a positive pressure generating source to a patient interface/lungs through a rotary valve comprising a disc having at least two openings (see Paragraph 0151 and Figs. 8-9, positive pressure generating source at outlet 92 of blower 86 delivers positive pressure through rotary plate 122, which is a disc having at least two openings 136a-d), and wherein said valve is in a first position, wherein the first position of the rotary valve selectively prevents negative pressure airflow from entering the patient's interface/lung (the position of Fig. 8; also see Paragraph 0151, negative pressure at the patient interface is blocked while positive pressure is allowed to the patient interface through first opening 130d in the stationary plate 114; also see Fig. 10); 
generating a negative pressurized air flow/exsufflation by using a negative pressure generating source at the patient interface/lung by using said rotary valve's second position (see Paragraph 0151 and Figs. 8-9, negative pressure generating source at inlet 90 of blower 86 delivers negative pressure through rotary plate 122, which is a second position of the valve as shown in Fig. 9), wherein the second position of the valve selectively prevents positive pressure airflow from entering the patient's lung (the position of Fig. 9; also see Paragraph 0152, positive pressure at the patient interface is blocked while negative pressure is allowed to the patient interface through second opening 130c in the stationary plate 114; also see Fig. 13); 
generating the oscillation either on top of said positive pressure airflow rotary or on top of said negative pressure airflow by back and forth switching of the rotary valve from a third position to a fourth position (see Fig. 11-12 and Paragraph 0154, during insufflation the valve may be switched from a third position in Fig. 11 to a fourth position in Fig. 12 back and forth to generate oscillatory flow; also see Fig. 14-15, conversely, during exsufflation the valve may be switched from a third position in Fig. 14 to a fourth position in Fig. 12 to generate oscillatory flow). 
Ye is silent regarding simultaneously generating an additional oscillation either of said pressured airflow by back and forth switching of a second valve from one position to the other position.
Brand teaches a method for generating additional oscillation on top of oscillating insufflation/exsufflation pressured airflow by back and forth switching of a valve from one position to the other (see Paragraph 0021-0025; The loosener may impart low pressure oscillations while the valve 13 in the segmenter 12 may be rotated back and forth to produce high amplitude pressure oscillations; also see Fig. 2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ye to include a second valve and to generate additional oscillations on top of the airflow by switching of the second valve from one position to the other, such as that taught by Brand, in order to aid in expulsion of chest secretions such as mucus and to induce coughing in the patient (see Paragraph 0023).
Regarding claim 48, the modified method of Ye discloses the method of claim 47.
Ye further discloses wherein switching the rotary valve from first position to second position or second position to first position is based on pre-determined time or pressure or volume parameters (see Paragraph 0028-0029, the valve may be moved to apply positive flow following an inspiratory trigger for a preset amount of time before switching to the other configuration for negative pressure; also see Paragraph 0251, the insufflation/exsufflation pressure thresholds or timings may be preset and selected).
Regarding claim 53, the modified method of Ye discloses the method of claim 47.
Ye further discloses wherein the positive pressurized flow ranges from 1 to 100 cmH2O as per the set parameters (see Paragraph 0181, the preset positive insufflation pressure may be 20 cmH2O or may be programed with a maximum of 60 cmH2O).
Regarding claim 54, the modified method of Ye discloses the method of claim 47.
Ye further discloses wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters (see Paragraph 0181, the preset negative exsufflation pressure may be -20 cmH2O or may be programed with a maximum of -60 cmH2O).
Regarding claim 56, the modified method of Ye discloses the method of claim 47.
Ye further discloses wherein generating pressurized airflows at the patient interface comprises a defined sequence: positive pressure airflow, followed by positive pressured airflow of higher value, followed by negative pressure airflow (see Paragraph 0017 and Claim 28, a positive rest pressure may be delivered, less than the positive target pressure for insufflation, may be delivered after negative pressure and before the next positive target pressure is applied; Thus, the cycle includes moving from a positive rest pressure to the next higher positive target pressure, and then to the negative pressure; also see Figs. 10-15 where the waveforms are shown).
Allowable Subject Matter
Claims 14, 18, and 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the closest prior is Ye (U.S Publication No. 2018/0085541 A1) and Gaw (U.S Publication No. 2017/0361058 A1)
Ye discloses the rotary valve of claim 1 which comprises a rotatable plate 122 with at least two openings therein to block or unblock the positive and negative pressures to the patient interface for insufflation/exsufflation. Gaw discloses a linear motion valve that similarly may move to selectively block/unblock positive and negative pressures to the patient interface for insufflation/exsufflation. However, there is no prior art or teaching which would suggest making a rotary disc valve also a linear motion valves. It appears that the two types of valves are incompatible and have functionally different mechanisms to restrict flow, and thus there is no teaching to make a rotational plate or a rotary valve also a linear motion valve.
Regarding claim 61, the closest prior art is Ye (U.S Publication No. 2018/0085541 A1) and Warwick (U.S Publication No. 2006/0036199 A1) and Nogami (U.S Patent No. 5,014,748 A). 
Ye discloses the rotary valve assembly as claimed in claim 1, wherein the rotatable plate 122 has 4 holes 136a/b/c/d which are all the same size (see Paragraph 0143) to block or unblock the positive and negative pressures to the patient interface for insufflation/exsufflation. Furthermore, the shape of the holes allows for similar angular displacement of the valve to induce oscillations to the insufflation/exsufflation flows (see Figs. 10-15). Warwick and Nogami in particular disclose rotary valves with differing hole shapes formed in the disc of the valve, however, there is no teaching or suggestion to include such differing shapes in the rotatable valve. To introduce arcuate or differently shaped through holes in the rotatable plate 122 of Ye would substantially change the capability of the valve to provide oscillation to the insufflation/exsufflation flows, as rotation to the plate would not necessarily block the positive or negative flows to the same degree as when all of the holes are similarly shaped.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785